Citation Nr: 0514136	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-13 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of left knee, status post removal of semilunar 
cartilage with degenerative arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  Service connection for the disability in 
issue has been in effect since December 1947.  By rating 
action in August 1995, the RO increased the previously 
assigned 10 percent evaluation to 20 percent, citing 
Diagnostic Code 5259-5257.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 20 percent 
evaluation that had been in effect for service connected left 
knee status post removal of semilunar cartilage with 
degenerative arthritis since January 1995.  

A review of the claims file shows that in a Statement in 
Support of Claim from October 2004 the veteran requested a 
hearing before a Decision Review Officer.  A Report of 
Contact from March 2005 shows that the veteran elected to 
withdraw his request for a DRO hearing.  Accordingly 
appellate review may proceed.

In a Statement in Support of Claim from January 1995 the 
veteran raised the issue of reopening a claim of entitlement 
to service connection for a right knee condition.  This claim 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.

In addition, in December 2004, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran's service connected left knee condition is 
primarily manifested by complaints of pain, weakness and 
giving way; motion of the knee is from 0 degrees of extension 
to 80 degrees of flexion with pain.

2.  Arthritis of the left knee has been demonstrated by x-
ray.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for left knee, status post removal of semilunar 
cartilage, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2004).

2.  The criteria for a separate, 10 percent rating, and no 
more, for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5261, 5262 (2004); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's left knee, status post removal of semilunar 
cartilage with degenerative arthritis, is evaluated under 
38 C.F.R. § 4.71a Diagnostic Code  (DC) 5257 (2004) and is 
currently evaluated as 20 percent disabling.  A 20 percent 
evaluation is warranted for moderate impairment of the knee 
with recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a DC 5257.

A 30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.

The only relevant post-service medical evidence contained in 
the claims file are October 2002 and May 2004 VA joints 
examinations, an October 2002 radiographic report, and a 
December 2004 VA MRI report.  These reports contain the only 
examinations of the left knee during the applicable time 
period.  The October 2002 record showed chronic degenerative 
joint disease that is supported by X-ray findings.  It also 
showed that the veteran's left knee had 115 degrees of 
flexion and +10 degrees of extension, and the examiner noted 
that the flexion was performed with great difficulty and 
apparent discomfort.  The May 2004 VA Joints examination 
report showed that the veteran's left knee had flexion to 80 
degrees and extension to 0 degrees, that there was no 
additional range of motion loss with consideration of pain, 
fatigue, weakness, lack of endurance, incoordination, altered 
by repetition, or flare-ups.  The examiner diagnosed the 
veteran with minimal DJD of the left knee.  Complaints 
concerning the knee on examination included pain, and he 
indicated that he had catching of the knee with giving way.  
He reported numerous near falls.

A rating greater than 20 percent may not be assigned based on 
subluxation or instability under Diagnostic Code 5257 because 
evidence does not indicate there is severe instability in the 
left knee.  Rather, the medical evidence shows impressions of 
minimal degenerative joint disease.  There is no evidence for 
severe recurrent subluxation or lateral instability.  While 
he has complained of giving way of the knee, instability was 
not noted on examination.  As such, the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5257 are not 
satisfied.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The Board notes that a 10 percent evaluation is warranted for 
removal of semilunar cartilage that is symptomatic.  A 10 
percent evaluation is the highest evaluation available under 
the rating criteria.  See 38 C.F.R. § 4.71a DC 5259 (2004).

Furthermore, since the veteran's left knee disability is not 
characterized by ankylosis, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum, 
Diagnostic Codes 5256, 5258, 5262 and 5236 do not apply.  See 
38 C.F.R. § 4.71a, DC's 5256, 5258, 5262, 5263 (2004).

The Board's analysis, however, also requires consideration of 
a precedent opinion by the General Counsel for VA, dated July 
1, 1997 (VAOPGCPREC 23- 97).  This opinion held that a 
claimant who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257.  The General Counsel stated that when a knee disorder 
is already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  
The General Counsel subsequently held in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).

Under the provisions of Diagnostic Code 5010-5003, arthritis 
of a joint is to be rated on the basis of the limitation of 
motion of the particular joint affected.  However, when the 
limitation of motion shown is not compensable under the 
applicable codes pertaining to limitation of motion, a 10 
percent rating is for application for the joint affected by 
limitation of motion.  Under 38 C.F.R. § 4.71a, DC's 5260 and 
5261, which address limitation of motion of the knee, a 10 
percent rating will be assigned for flexion limited to 45 
degrees or extension limited to 10 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees or extension 
is limited to 20 degrees.

In this case, the veteran's left knee is shown to have 
arthritis, but the restricted motion shown does not meet the 
criteria for a compensable rating under Diagnostic Codes 5260 
or 5261.  In this regard, the most recent examination report 
of record is the May 2004 VA examination report, which shows 
that the left knee had flexion to 80 degrees and extension to 
0 degrees.  While the demonstrated limitation of motion does 
not approximate that which would be required for a 
compensable rating under DC's 5260 or 5261, the evidence is 
at least in equipoise as to whether the veteran has painful 
motion.  In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held that, read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X- ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no compensable 
limitation of motion.  Therefore, as there is objective 
evidence of painful limitation of motion, a separate 10 
percent rating for left knee arthritis is warranted.

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left leg do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In summary, the medical evidence includes a 
finding of "minimal" arthritis.  There is little or no 
medical evidence showing that the veteran has such symptoms 
as muscle atrophy, neurological impairment or incoordination 
in the left leg.  Based on the foregoing, the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, except as discussed above 
with reference to painful motion, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
September 2002 letter contained a specific request that the 
veteran provide additional evidence in support of his claims.  
He was asked to tell VA about any other records that might 
exist to support his claims, and was informed that he should 
"[s]end the information describing additional evidence or 
the evidence itself" to the RO.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2004 SOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The veteran has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 20 percent for service-connected 
left knee disability based on instability is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the provisions governing the payment 
of monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


